Case 1:12-cr-00647-PKC Document 484 Filed 01/06/21 Page 1 of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA propos

Order of Restitution

a

 

¥.

MICHAEL LITTLE. 12 Cr. 647 (PKC)

 

Upon the application of the United States of America, by its attorney, Audrey Strauss,
Acting United States Attorney for the Southern District of New York, Dina McLeod, Christopher
DiMase, and Andrew Dember, Assistant United States Attorneys, of counsel; the presentence
report; the Defendant’s conviction on Counts One to Nineteen of the above Indictment, and all

other proceedings in this case, it is hereby ORDERED that:

1. Amount of Restitution

Michael Little, the Defendant, shall pay restitution in the total amount of $4,218,140.00,
pursuant to 18 U.S.C. § 3663A, to the victim of the offense charged in Count Nine. Upon advice
by the United States Attorney’s Office of a change of address of a victim, the Clerk of the Court
is authorized to send payments to the new address without further order of this Court.

A. Joint and Several Liability

Restitution is joint and several with the following defendants in the following cases:
« United States v. Henry Seggerman, 13 Cr. 663 (PKC)
« United States v. Edmund John Seggerman, 13 Cr. 216 (PKC)
e United States v. Yvonne Seggerman, 13 Cr. 174 (PKC)

« Uhited States v. Suzanne Seggerman, 10 Cr. 948 (PKC)

 

 

 
Case 1:12-cr-00647-PKC Document 484 Filed 01/06/21 Page 2 of 3

2. Schedule of Payments

Pursuant to 18 U.S.C. § 3664(f)(2), in consideration of the financial resources and other
assets of the Defendant, including whether any of these assets are jointly controlled; projected
eamings and other income of the Defendant; and any financial obligations of the Defendant;
including obligations to dependents, the Defendant shall pay restitution in the manner and
according to the schedule that follows:

in the interest of justice, restitution shall be payable in installments pursuant to 18 U.S.C.
§ 3572(d)(1) and (2). The Defendant shail commence monthly installment payments in an amount
equal to ten percent of the Defendant’s gross income, payable on the first of each month,
immediately upon entry of this judgment.

If the Defendant defaults on the payment schedule set forth above, the Government may

pursue other remedies to enforce the judgment.

3. Payment Instructions

The Defendant shall make restitution payments by certified check, bank check, money
order, wire transfer, credit card or cash. Checks and money orders shali be made payable to the
“SDNY Clerk of the Court” and mailed or hand-delivered to: United States Courthouse, 500 Pearl
Street, New York, New York 10007 - Attention: Cashier, as required by 18 U.S.C. § 3611. The
Defendant shall write his name and the docket number of this case on each check or money order.
Credit card payments must be made in person at the Clerk’s Office. Any cash payments shall be
hand delivered to the Clerk’s Office using exact change, and shall not be mailed. For payments
by wire, the Defendant shall contact the Clerk’s Office for wiring instructions.

Because the victim in this case is the Internal Revenue Service (“IRS”), the Clerk’s Office
shall forward all restitution payments to the below address within 30 days of receiving said

payments from the Defendant:

 
Case 1:12-cr-00647-PKC Document 484 Filed 01/06/21 Page 3 of 3

IRS - RACS

Attn: Mail Stop 6261, Restitution

333 W. Pershing Ave.

Kansas City, MO 64108

4, Additional Provisions

The Defendant shall notify, within 30 days, the Clerk of Court, the United States Probation
Office (during any period of probation or supervised release), and the United States Attorney’s
Office, 86 Chambers Street, 3rd Floor, New York, New York 10007 (Attn: Financial Litigation
Unit) of (1) any change of the Defendant’s name, residence, or mailing address or (2) any material
change in the Defendant’s financial resources that affects the Defendant’s ability to pay restitution
in accordance with 18 U.S.C. § 3664(k). Ifthe Defendant discloses, or the Government otherwise
learns of, additional assets not known to the Government at the time of the execution of this order,

the Government may seek a Court order modifying the payment schedule consistent with the

discovery of new or additional assets.

5. Restitution Liability

The Defendant’s liability to pay restitution shal! terminate on the date that is the later of 20
years from the entry of judgment or 20 years after the Defendant’s release from imprisonment, as
provided in 18 U.S.C. § 3613(b). Subject to the time limitations in the preceding sentence, in the
event of the death of the Defendant, the Defendant’s estate will be held responsible for any unpaid
balance of the restitution amount, and any lien filed pursuant to 18 U.S.C. § 3613(c) shall continue

until the estate receives a written release of that liability.

 

/-S-2/

HONORABLE P. KEVIN CASTEL DATE
UNITED STATES DISTRICT FODGE

 

 

 
